Citation Nr: 1112579	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with history of contusion.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a right knee disorder, claimed as secondary to left knee chondromalacia.  

On February 4, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

By a rating action in May 2009, the RO granted service connection for left knee chondromalacia with history of contusion, evaluated as 10 percent disabling.  In the substantive appeal (VA Form 9), received in July 2009, the Veteran expressed disagreement with the rating assigned for his left knee disorder.  However, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim for an increased rating for the left knee disorder.  So, for the reasons discussed below, this issue must be remanded to the RO as opposed to merely referred there.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



REMAND

The Veteran seeks entitlement to service connection for a right knee disorder.  The Veteran maintains that his service-connected left knee disorder has caused or aggravated his right knee disorder.  

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

A.S/C-Right knee disorder, secondary to the left knee.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

At his personal hearing in February 2011, the Veteran asserted that his current right knee disorder developed as a result of overcompensation for the service-connected left knee disorder.  The Veteran reported that, ever since his discharge from service, he has been putting all of his weight on the right knee and using the right knee more than the left in order to protect his service-connected left knee.  The Veteran maintained that the right knee has deteriorated and has gotten to the same point as the left knee.  The Veteran testified that his doctor has told him that favoring the left knee has caused aggravation of the right knee.  

The Board notes that the Veteran has a current right knee disorder and service connection is in effect for left knee chondromalacia with history of contusion.  However, there is of record no medical nexus addressing the possible relationship between the Veteran's right knee condition and his service-connected chondromalacia of the left knee with history of contusion.  Given the evidence of current right knee condition and the recent grant of service connection for left knee chondromalacia with history of contusion, the Veteran should be afforded a VA examination in connection with the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran is currently diagnosed with torn anterior cruciate ligament of the right knee as confirmed by the February 2011 VA progress notes.  Lay testimony, including as presented by the Veteran's own contentions, is competent to indicate that the Veteran has experienced knee symptomatology after using his service-connected left knee disorder.  The Board notes that recent case law has held that 38 C.F.R. § 3.159(c) (4) (C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

Competent medical nexus evidence is needed to associate his right knee disability with his service-connected left knee disability; his unsubstantiated lay allegations concerning this are insufficient to establish this necessary correlation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999).  

So additional medical comment is needed to assist in determining whether service connection is warranted on this alternative secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d); and 38 C.F.R. § 3.159.  

B.  I/R-Left knee chondromalacia with history of contusion.

As noted above, by a rating action in May 2009, the RO granted service connection for chondromalacia of the left knee with history of contusion, evaluated as 10 percent disabling.  In his substantive appeal (VA Form 9), received in July 2009, the Veteran argued that his left knee does not function correctly most of the time.  At his personal hearing in February 2011, the Veteran confirmed that he disagreed with the 10 percent rating assigned for his left knee disorder.  His statement received in July 2009 is accepted as a timely notice of disagreement (NODs) with the rating decision, but an SOC has not been issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2010).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, these matters will be remanded for the issuance of an SOC.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The RO should provide the Veteran with updated notice regarding his claim for secondary service connection, including notice of the amendment to 38 C.F.R. § 3.310.  The Veteran and his representative should be given an opportunity to respond.  

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his right and left knee disorders.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  The Veteran should be afforded a VA orthopedic examination in order to determine the current nature and likely etiology of any right knee disorder.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records in the Veteran's claims file.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right knee disorder has been caused or aggravated by his service-connected left knee disorder.  If the Veteran's right knee disability is aggravated by his service-connected left knee disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right knee before the onset of aggravation.  The examiner must provide a rationale for any opinion expressed.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

6.  The RO should issue to the Veteran and his representative an SOC addressing the claim regarding entitlement to a higher evaluation for his left knee disorder.  All applicable criteria should be addressed in the SOC, to include 38 C.F.R. § 3.105(a).  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to this issue.  (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


